Per Curiam:
The orders appealed from are affirmed, with ten dollars costs and disbursements, upon the ground that the motions were prematurely made, without prejudice to a renewal of the motions upon the ground of the convenience of witnesses after issue joined. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. In each case order affirmed, with ten dollars costs and disbursements, without prejudice to a renewal of the motion upon the ground of the convenience of witnesses after issue joined.